Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for performing radio link monitoring procedure in an unlicensed band with an adjusted evaluation period. Each of independent claims, claim 1 (“A method”) and claim 11 (“An apparatus”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method of wireless communication at a user equipment (UE), the method comprising: 
selecting one or more first available radio link monitoring reference signal (RLM-RS) samples from a plurality of received RLM-RS samples based on signal qualities of the one or more first available RLM-RS samples, the one or more first available RLM-RS samples being received within a first evaluation period; 
determining whether a total number of the one or more first available RLM-RS samples is less than a target number; 
when the total number of the one or more first available RLM-RS samples is determined to be less than the target number, 
determining a second evaluation period that is greater than the first evaluation period; and 
performing an RLM procedure in an unlicensed band within the second evaluation period.

Claim 11 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 11 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411